DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Pat# 9,253,632) in view of Smith et al. (US Pat Pub# 2016/0269828).
Regarding claim 1, Griffin teaches establishing, by the bridge 100 (Fig. 2B) function executing on the mobile communication terminal (Col. 7 lines 1-12, portable communication device), a short-range radio connection 235 (Fig. 2B) with the device (Col. 7 line 64-Col. 8 line 35, Bluetooth etc.); establishing, by the bridge function executing on the mobile communication terminal, a long-range radio connection 215/225 (Fig. 2B) with the central facility 200/210 (Fig. 2B and Col. 8 lines 44-52); and 
	Smith teaches a method for establishing a bidirectional connection between a device and an application in a central facility executing on a mobile communication terminal (Section 0166, bidirectional link), the method comprising establishing a data channel for bidirectional communication between the application in the central facility and the device (Section 0166, bidirectional link).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a data channel for bidirectional connection as taught by Smith into Griffin’s method in order to improve communication.
Regarding claim 2, the combination including Griffin teaches wherein the short-range radio connection occurs in accordance with one of Bluetooth, Near-Field Communication (NFC) standard and the ZigBee standard (Col. 7 line 64-Col. 8 line 35, Bluetooth etc.).
Regarding claim 3, the combination including Griffin teaches wherein one of (i) the short-range radio connection with the device and (ii) a plurality of devices is established as soon as the communication terminal is located in radio range of the 
Regarding claim 4, the combination including Griffin teaches wherein one of (i) the short-range radio connection with the device and (ii) a plurality of devices is established as soon as the communication terminal is located in radio range of the device or the plurality of devices (Col. 7 line 64-Col. 8 line 35, in range of a Bluetooth connection etc.).
Regarding claim 5, the combination including Griffin teaches automatically displaying the bridge function executing on the communication terminal 260 (Fig. 2C, displaying bridge function).
Regarding claim 6, the combination including Griffin teaches wherein the long-range radio connection occurs in accordance with a mobile radio standard (Col. 8 lines 44-52, LTE etc.).
Regarding claim 7, the combination including Griffin teaches wherein the long-range radio connection 215 (Fig. 2B) occurs via a wireless access point 210 (Fig. 2B) of the central facility 200 (Fig. 2B).
Regarding claim 8, the combination including Griffin teaches wherein the long-range radio 215 (Fig. 2B) connection occurs via a wireless access point 210 (Fig. 2B) of the central facility 200 (Fig. 2B).
Regarding claim 9, the combination including Griffin teaches wherein the long-range radio 215 (Fig. 2B) connection occurs via a wireless access point 210 (Fig. 2B) of the central facility 200 (Fig. 2B).

Regarding claim 11, the combination including Griffin teaches wherein the long-range radio connection with the application is established automatically as soon as the communication terminal is located in radio range of the wireless access point (Col. 8 lines 44-52, in range for LTE communication etc.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Pat# 9,253,632) in view of Smith et al. (US Pat Pub# 2016/0269828) and further in view of Vetrovsky et al. (US Pat Pub# 2017/0366402).
Regarding claim 12, Griffin in view of Smith teaches the limitations in claim 1.  However, Griffin and Smith fail to teach a bridge function running in a background.
Vetrovsky teaches wherein the bridge function executes autonomously as a background function (Section 0037, bridge function running automatically in the background).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bridge function running in a background as taught by Vetrovsky into a bidirectional connection as taught by Smith into Lee’s method in order to improve function flexibility (Section 0002).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US Pat# 9,253,632) in view of Smith et al. (US Pat Pub# 2016/0269828) and further in view of Pedersen et al. (US Pat Pub# 2015/0173156).

Pedersen teaches wherein the device comprises a field device 103 (Fig. 2).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a field device as taught by Pedersen into a bidirectional connection as taught by Smith into Griffin’s method in order to improve performance (Sections 0001-0002).
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/26/2021